EXHIBIT EMERGENT BIOSOLUTIONS INC. Restricted Stock Unit Agreement Amended and Restated 2006 Stock Incentive Plan This Restricted Stock Unit Agreement is made as of the Agreement Date between Emergent BioSolutions Inc. (the “Company”), a Delaware corporation, and the Participant. I.Agreement Date Date: II.Participant Information Participant: Participant Address: III.Grant Information Grant Date: Number: restricted stock units IV.Vesting Table Vesting Date Percentage of RSUs that Vest anniversary of Grant Date anniversary of Grant Date anniversary of Grant Date anniversary of Grant Date This Agreement includes this cover page and the following Exhibit, which is expressly incorporated by reference in its entirety herein: Exhibit A – General Terms and Conditions IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the Agreement Date. EMERGENT BIOSOLUTIONS INC. Name: Title: PARTICIPANT Name: EMERGENT BIOSOLUTIONS INC. Restricted Stock Unit Agreement Exhibit A – General Terms and Conditions For valuable consideration, receipt of which is acknowledged, the parties hereto agree as follows: 1.Grant of RSUs.In consideration of services rendered to the Company by the Participant, the Company has granted to the Participant, subject to the terms and conditions set forth in this Agreement and in the Company’s Amended and Restated 2006 Stock Incentive Plan (the “Plan”), an award of Restricted Stock Units (the “RSUs”), representing the number of RSUs set forth on the cover page of this Agreement.The RSUs entitle the Participant to receive, upon and subject to the vesting of the RSUs (as described in Section 2 below), one share of common stock, $0.001 par value per share, of the Company (the “Common Stock”) for each RSU that vests.The shares of Common Stock that are issuable upon vesting of the RSUs are referred to in this Agreement as the “Shares”. 2.Vesting of RSUs and Issuance of Shares. (a)General.Subject to the other provisions of this Section 2, the RSUs shall vest in accordance with the vesting table set forth on the cover page of this Agreement (the “Vesting Table”).Any fractional RSU resulting from the application of the percentages in the Vesting Table shall be rounded to the nearest whole number of RSUs.Subject to Section 4, as soon as administratively practicable after each vesting date shown in the Vesting Table (the “Vesting Dates”), the Company will issue to the Participant, in certificated or uncertificated form, such number of Shares as is equal to the number of RSUs that vested on such Vesting Date.In no event shall the Shares be issued to the Participant later than 90 days after the Vesting Date. (b)Employment Termination.Except as set forth in Section 2(c) below, upon the termination of the Participant’s employment with the Company for any reason, all unvested RSUs shall be automatically forfeited as of such employment termination.For purposes of this Agreement, employment with the Company shall include employment with a parent or subsidiary of the Company, or any successor to the Company. (c)Change in Control Event.Upon a Change in Control Event (as defined in the Plan), the RSUs shall be treated in the manner provided in Section 10(b)(iii)(B) of the Plan. 3.Dividends.At the time of the issuance of Shares to the Participant pursuant to Section 2, the Company shall also pay to the Participant an amount of cash equal to the aggregate amount of all dividends paid by the Company, between the Grant Date and the issuance of such Shares, with respect to the number of Shares so issued to the Participant. 4.Withholding Taxes.The Participant must satisfy all applicable federal, state, and local and other income and employment tax withholding obligations associated with the grant, vesting and settlement of the RSUs before the Company will issue any Shares hereunder following a Vesting Date.The withholding obligation may be satisfied by any method permitted under the Plan. 5.Restrictions on Transfer.Neither the RSUs, nor any interest therein (including the right to receive dividend payments in accordance with Section 3), may be transferred by the Participant except to the extent specifically permitted in Section 11(a) of the Plan. 6.Provisions of the Plan.This Agreement is subject to the provisions of the Plan.
